--------------------------------------------------------------------------------

Exhibit 10.4
 
GENESIS ENERGY, LLC


DEFERRED COMPENSATION PLAN

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
               
ARTICLE I DEFINITIONS AND GENERAL PROVISIONS
1
 
1.1
Definitions
1
 
1.2
General Provisions
3
       
ARTICLE II PARTICIPATION
3
 
2.1
General Eligibility Conditions
3
 
2.2
Specific Conditions for Active Participation
4
 
2.3
Termination of Participation
4
 
2.4
Participation by Other Employers
4
       
ARTICLE III DEFERRED COMPENSATION
4
 
3.1
Record of Account
4
 
3.2
Confidentiality and Non-Competition Agreement
4
       
ARTICLE IV DISTRIBUTION OF BENEFITS
4
 
4.1
Distribution Timing
4
 
4.2
Distribution upon Death
5
 
4.3
Withdrawals for Unforeseeable Emergency
5
 
4.4
Acceleration of Payment
5
 
4.5
Delay of Payment
6
 
4.6
Assignment and Assumption of Liabilities
7
       
ARTICLE V PLAN ADMINISTRATION
7
 
5.1
Administration
7
 
5.2
Administrative Committee
7
 
5.3
Filing Claims
8
 
5.4
Notification to Claimant
8
 
5.5
Review Procedure
8
 
5.6
Payment of Expenses
8
       
ARTICLE VI AMENDMENT AND TERMINATION
9
 
6.1
Amendment
9
       
ARTICLE VII MISCELLANEOUS PROVISIONS
9
 
7.1
Employment Relationship
9
 
7.2
Facility of Payments
9
 
7.3
Funding
9
 
7.4
Anti-Assignment
10
 
7.5
Unclaimed Interests
10
 
7.6
References to Code, Statutes and Regulations
10
 
7.7
Liability
10
 
7.8
Tax Consequences of Participation
10
 
7.9
Company as Agent for Related Employers
10


 
i

--------------------------------------------------------------------------------

 
 

 
7.10
Governing Law; Severability
10
 
7.11
Taxes
11



 
ii

--------------------------------------------------------------------------------

 

GENESIS ENERGY, LLC


DEFERRED COMPENSATION PLAN


The Genesis Energy, LLC Deferred Compensation Plan (the “Plan”) is hereby
adopted effective as of December 31, 2008 by Genesis Energy, LLC, a Delaware
limited liability company (the “Company”), for the benefit of select members of
the management of the Company and of its affiliated entities which participate
in this Plan with the consent of the Company.


RECITALS


A.             The Company desires to adopt the Plan in order to provide certain
of its officers or other management level employees with incentive compensation
that is deferred until after the employees’ separation from service with the
Company.


B.             The Company intends for the Plan to continue to be an unfunded,
nonqualified deferred compensation arrangement as provided under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and to satisfy the
requirements of a “top hat” plan thereunder and under Labor Reg. Sec.
2520.104-23.


C.             This Plan is intended to comply with the requirements of The
American Jobs Creation Act of 2004 (“AJCA”), Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), and final regulations and other
rulings issued by the Internal Revenue Service (“IRS”) thereunder.


ARTICLE I


DEFINITIONS AND GENERAL PROVISIONS


1.1            Definitions.  Unless the context requires otherwise, the terms
defined in this Article shall have the meanings set forth below unless the
context clearly requires another meaning.  When the defined meaning is intended,
the term is capitalized:


(a)            Account.  The bookkeeping account described in Section 3.1 under
which benefits and earnings are credited on behalf of a Participant.


(b)            Administrative Committee.  A committee comprised of the members
of the Audit Committee, along with an equal number of other members of the Board
who also serve as officers of Denbury Resources Inc.


(c)            Arbitrators.  Those individuals chosen under the procedures set
out in Exhibit B hereto.


(d)            Audit Committee.  The Audit Committee as defined in the LLC
Agreement.


(e)            Affiliate.  With respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, the Person in question.  As used in this definition of “Affiliate,” the
term “control” means either (i) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or otherwise
or (ii) a direct or indirect equity interest of twenty percent (20%) or more in
the Person.

 
1

--------------------------------------------------------------------------------

 

(f)             Beneficiary.  The person(s) entitled to receive any distribution
hereunder upon the death of a Participant. The Beneficiary for benefits payable
under this Plan shall be the beneficiary designated by the Participant in
accordance with procedures established by the Administrative Committee as of the
Participant’s date of death, or, in the absence of any such designation, the
Participant’s estate.


(g)            Board.  The Board of Directors of the Company.


(h)            Cause.  Has the meaning set forth in the LLC Agreement.


(i)             Change of Control.  Has the meaning set forth in the LLC
Agreement.


(j)             Code.  The Internal Revenue Code of 1986, as amended from time
to time.


(k)            Company.  Genesis Energy, LLC.


(l)             Director.  A member of the Board of Directors of the Company who
is not also a Participant.


(m)           Effective Date.  December 31, 2008.


(n)            Employer.  The Company and any Affiliate thereof or successor
thereto which adopts and participates in the Plan.  Any Affiliate that has U.S.
employees and is a member of a controlled group of corporations or other
business entities within the meaning of Code Sections 414(b) and (c) that
includes the Company shall participate in the Plan.  Such participation in the
Plan shall continue only as long as the Affiliate remains a member of a
controlled group of corporations or other business entities within the meaning
of Code Sections 414(b) and (c) that includes the Company.


(o)            ERISA.  The Employee Retirement Income Security Act of 1974, as
amended from time to time.


(p)            Genesis.  Genesis Energy, L.P.


(q)            Good Reason.  Has the meaning set forth in the LLC Agreement.


(r)             Grant.  The specific grant of deferred compensation made to each
Participant under the Plan, in the form of the Deferred Compensation Grant
attached hereto as Exhibit A.


(s)            Grant Date Applicable IDR Percentage.  The Grant Date Applicable
IDR Percentage as of the date of Grant to a Participant, as determined under the
provisions of Section 3.02(c)(3) of the Limited Liability Company Agreement of
the Company.
 

 
2

--------------------------------------------------------------------------------

 

(t)             LLC Agreement.  The Limited Liability Company Agreement of the
Company.


(u)            Participant.  An individual officer or other management level
employee of the Company who meets the eligibility requirements for participation
in the Plan as set forth in Article II and who is entitled to benefits under the
Plan.


(v)            Person.  A natural person or an entity.


(w)           Plan.  This Genesis Energy, LLC Deferred Compensation Plan, as set
forth herein, and as such Plan may be amended from time to time hereafter.
 
(x)            Separation from Service.  Subject to Section 7.1 hereof, a
Participant separates from service with the Employer if the Participant dies or
otherwise has a termination of employment with the Employer.  Whether a
termination of employment has occurred is determined based on whether the facts
and circumstances indicate that the Employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (as an employee or independent contractor) would permanently decrease to no
more than 20 percent of the average level of bona fide services performed over
the immediately preceding 36-month period (or the full period in which the
Participant provided services to the Employer if the Participant has been
providing services for less than 36 months).  A Participant will not be deemed
to have experienced a Separation from Service if such Participant is on military
leave, sick leave, or other bona fide leave of absence, to the extent such leave
does not exceed a period of six months or, if longer, such longer period of time
during which a right to re-employment is protected by either statute or
contract.  If the period of leave exceeds six months and the individual does not
retain a right to re-employment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.  If a Participant provides services both as an
employee and as a member of the Board, the services provided as a Director are
generally not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of the Plan, in accordance
with final regulations under Code Section 409A.


1.2            General Provisions.  The masculine wherever used herein shall
include the feminine; singular and plural forms are interchangeable.  Certain
terms of more limited application have been defined in the provisions to which
they are principally applicable.  The division of the Plan into Articles and
Sections with captions is for convenience only and is not to be taken as
limiting or extending the meaning of any of its provisions.


ARTICLE II


PARTICIPATION


2.1            General Eligibility Conditions.  To become a Participant in the
Plan, an individual must be among a select group of management employees
designated as a Participant by the Company (or another participating Employer)
entitled to receive deferred compensation under the Plan.  In order to receive a
benefit under the Plan, however, a Participant must also meet the requirements
of Sections 2.2 and 2.3.

 
3

--------------------------------------------------------------------------------

 

2.2            Specific Conditions for Active Participation.  To participate
actively in the Plan, a Participant must execute or acknowledge a Grant.  A
Grant must be executed and acknowledged within 30 days of being provided to the
officer or other management level employee of the Company, or at such other time
as may be required or permitted by regulations issued under Code Section 409A.


2.3            Termination of Participation.  Once the officer or other
management level employee of the Company becomes a Participant, such individual
shall continue to be a Participant until such individual ceases to have any
vested interest in the Plan, including as a result of distributions made to such
Participant or his Beneficiary, if applicable, or otherwise.


2.4            Participation by Other Employers.  Each corporation or other
entity with U.S. employees that is a member of the same controlled group as the
Company (within the meaning of Code Sections 414(b) and (c)) shall be a
participating Employer under the Plan unless determined otherwise by the
Company.  Participating Affiliates that cease to be a member of the same
controlled group as the Company within the meaning of Code Sections 414(b) and
(c) are no longer eligible to participate in the Plan effective as of the date
that they cease to qualify as a controlled group member.  Participants of such
an employer shall no longer be eligible to participate effective as of the date
that their employer becomes ineligible.


ARTICLE III


DEFERRED COMPENSATION


3.1            Record of Account.  Solely for the purpose of fixing the maximum
amount of the Employer’s obligations to each Participant or his beneficiaries
under the Plan, the Employer will maintain a separate bookkeeping record, an
“Account,” for each Participant in the Plan.  The Account will show the maximum
amount of deferred compensation which each Participant or his beneficiaries
under the Plan are entitled to earn, subject to the vesting and other financial
requirements, employment restrictions, and other conditions set out in each
Participant’s Grant.


3.2            Confidentiality and Non-Competition Agreement.  In its
discretion, the Employer may require any officer or other management level
employee selected to become a Participant in the Plan to execute a
Confidentiality and Non-Competition Agreement with the Employer in consideration
of the benefits to be provided hereunder.


ARTICLE IV


DISTRIBUTION OF BENEFITS


4.1            Distribution Timing.  Upon his Separation from Service for any
reason other than a Separation of Service for Cause, a Participant shall
receive, in a lump sum payment, that portion to which he is entitled under this
Plan and the Participant’s Grant, if any, of the amounts reflected in his
Account.  The Participant will receive such distribution promptly, but not later
than the first business day that is on or after the 30th day after the date of
the Participant’s Separation from Service, provided that if the date of the
Participant’s Separation from Service is such that the Participant could receive
the distribution pursuant to the preceding sentence in either of two calendar
years, then such distribution will be paid in the calendar year that next begins
immediately following the date of the Participant’s Separation from
Service.  Payments of such distributions will be made in U.S. dollars or at the
Participant’s election in common units of Genesis.  Upon the Participant’s
election (made within 15 days of his Separation from Service) to receive common
units of Genesis owned by the Company or its Affiliates, the number of such
common units to be distributed shall be determined by dividing the amount of
deferred compensation to be paid to Participant by the average closing price of
such common units on the American Stock Exchange (or other exchange upon which
Genesis’ common units are traded) for the five business days following
Participant’s Separation of Service.

 
4

--------------------------------------------------------------------------------

 

4.2            Distribution upon Death. In the event of the death of the
Participant while receiving benefit payments under the Plan, the Beneficiary or
Beneficiaries designated by the Participant shall be paid any amounts due under
the Plan as soon as practicable but not more than 90 days after the
Participant’s death.


4.3            Withdrawals for Unforeseeable Emergency.  Upon the occurrence of
an unforeseeable emergency, the Participant shall be eligible to receive payment
of the amount necessary to satisfy such emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship), or by cessation of deferrals under the Plan. The
amount determined to be properly distributable under this section and applicable
regulations under Code Section 409A shall be payable in a single lump sum
only.  For the purposes of this section, the term “unforeseeable emergency”
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, or a dependent of the
Participant (as defined in Code Section 152 (without regard to Section
152(b)(1), (b)(2), and (d)(1)(B))); loss of the Participant’s property due to
casualty, including the need to rebuild a home following damage not otherwise
covered by insurance, for example, not as a result of a natural disaster; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, including imminent foreclosure
of or eviction from the Participant’s primary residence, the need to pay for
medical expenses, including non-refundable deductibles, the cost of prescription
drugs, and the need to pay for funeral expenses of a spouse, beneficiary, or
dependent.  It shall be the responsibility of the Participant seeking to make a
withdrawal under this section to demonstrate to the Administrative Committee
that an unforeseeable emergency has occurred and to document the amount properly
distributable hereunder.  After a distribution on account of an unforeseeable
emergency, the terms of a Participant rights hereunder shall be limited to the
extent required under the provisions of Code Section 409A and subject to the
rules applicable thereto under the Plan.


4.4            Acceleration of Payment.  The acceleration of the time and/or
form of any payment determined in accordance with the provisions of this Article
IV above, shall not be made except due to unforeseeable emergency, as described
above, or as set forth below and otherwise permitted by Code Section 409A and
the Treasury Regulations and other guidance issued thereunder:

 
5

--------------------------------------------------------------------------------

 

(a)            Domestic Relations Order.  A payment of all or part of the
Participant’s Account may be made to a spouse, former spouse or other dependent
under the terms of a domestic relations order (as defined in Code Section
414(p)(1)(B)).  The Administrative Committee shall determine whether a payment
should be made pursuant to the terms of a domestic relations order and the time
and form of such payment.


(b)            Employment Taxes.  A payment of all or part of the Participant’s
Account  may be made to the extent necessary to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a), and
3121(v)(2) on amounts deferred under the Plan (the “FICA Amount”), income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA Amount, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes.  The
total payment under this Section shall not exceed the aggregate of the FICA
Amount and the income tax withholding related to such FICA Amount.


(c)            Payment of State, Local or Foreign Taxes.  Payment may be made to
reflect payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan before
the amount is paid or made available to the Participant, plus the income tax at
source on wages imposed under Code Section 3401 as  a result of such payment;
provided, however, that the amount of the payment may not exceed the amount of
the taxes due, and the income tax withholding related to such state, local and
foreign tax amount.


(d)            Income Inclusion under Code Section 409A.  Payment may be made at
any time the Plan fails to meet the requirements of Code Section 409A and the
Treasury Regulations issued thereunder; provided, however, that payment cannot
exceed the amount required to be included in income as a result of the failure
to comply.


(e)            Certain Offsets.  Payment may be made as satisfaction of a debt
of the Participant to the Employer where: (1) the debt is incurred in the
ordinary course of the employment relationship; (2) the entire amount of the
offset in any of the Participant’s taxable years does not exceed $5,000; and (3)
the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


4.5            Delay of Payment.  Notwithstanding anything in this Plan to the
contrary, a Participant who is a “specified employee” (as defined in Code
Section 409A and the regulations thereunder) as of the date of his Separation
from Service and is entitled to a distribution due to a Separation from Service
may not receive a distribution under the Plan until a date that is at least six
months after the date of the Separation from Service (or the date of the
Participant’s death, if earlier).  The Participant (or the Participant’s
Beneficiary or Beneficiaries) will receive the full amount to which he is
entitled under the Plan in a lump sum on the earlier of (1) the first business
day that is at least six months and one day after the date of his Separation
from Service, or (2) promptly following the Participant’s death.  In addition,
the Company may in its discretion delay any payment due under the Plan to the
extent permitted by Code Section 409A and the regulations thereunder.

 
6

--------------------------------------------------------------------------------

 

4.6            Assignment and Assumption of Liabilities.  In the discretion of
the Company, upon the cessation of participation in the Plan by any Participant
solely due to the employer of that Participant no longer qualifying as a member
of the controlled group of the Company within the meaning of Code Sections
414(b) and (c), all liabilities associated with the Account of such Participant
may be transferred to and assumed by the Participant’s employer under a deferred
compensation plan established by such employer that is substantially identical
to this Plan and that preserves the deferral and payment elections in effect for
the Participant under this Plan to the extent required by Code Section
409A.  Any such Participant shall not be deemed to have incurred a Separation
from Service for purposes of the Plan by virtue of his employer’s ceasing to be
a member of the controlled group of the Company.  The foregoing provision shall
be interpreted and administered in compliance with the requirements of Code
Section 409A.


ARTICLE V


PLAN ADMINISTRATION


5.1            Administration.  The Plan shall be administered by the
Administrative Committee as an unfunded deferred compensation plan that is not
intended to meet the qualification requirements of Code Section 401 and that is
intended to meet all applicable requirements of Code Section 409A.


5.2            Administrative Committee.  The Administrative Committee will
operate and administer the Plan and shall have all powers necessary to
accomplish that purpose, including, but not limited to, the discretionary
authority to interpret the Plan, the discretionary authority to determine all
questions relating to the rights and status of Participants, and the
discretionary authority to make such rules and regulations for the
administration of the Plan as are not inconsistent with the terms and provisions
hereof or applicable law, as well as such other authority and powers relating to
the administration of the Plan; provided that the Administrative Committee may
delegate such administrative matters as it chooses to specifically designated
officers of the Company.  All decisions made by the Administrative Committee
shall be final, subject to the claims review procedures of Section 5.5.


Without limiting the powers set forth herein, the Administrative Committee shall
have the power (i) to change or waive any requirements of the Plan to conform
with Code Section 409A or other applicable law or to meet special circumstances
not anticipated or covered in the Plan; (ii) to determine the times and places
for holding meetings of the Administrative Committee and the notice to be given
of such meetings; (iii) to employ such agents and assistants, such counsel (who
may be counsel to the Company), and such clerical and other services as the
Administrative Committee may require in carrying out the provisions of the Plan;
and (iv) to authorize one or more of their number or any agent to execute or
deliver any instrument on behalf of the Administrative Committee.


The members of the Administrative Committee and the Audit Committee, and the
Company and its respective officers and directors, shall be entitled to rely
upon all valuations, certificates and reports furnished by any funding agent or
service provider, upon all certificates and reports made by an accountant, and
upon all opinions given by any legal counsel selected or approved by the
Administrative Committee, and the members of the Administrative Committee and
the Audit Committee, and the Company and its respective officers and directors,
shall, except as otherwise provided by law, be fully protected in respect of any
action taken or suffered by them in good faith in reliance upon any such
valuations, certificates, reports, opinions or other advice of a funding agent,
service provider, accountant or counsel.

 
7

--------------------------------------------------------------------------------

 

5.3            Filing Claims.  Any Participant, Beneficiary or other individual
(hereinafter a “Claimant”) entitled to benefits under the Plan, or otherwise
eligible to participate herein, shall be required to make a claim with the
Administrative Committee (or its designee) requesting payment or distribution of
such Plan benefits (or written confirmation of Plan eligibility, as the case may
be), on such form or in such manner as the Administrative Committee shall
prescribe.  Unless and until a Claimant makes proper application for benefits in
accordance with the rules and procedures established by the Administrative
Committee, such Claimant shall have no right to receive any distribution from or
under the Plan.


5.4            Notification to Claimant.  If a Claimant’s application is wholly
or partially denied, the Administrative Committee (or its designee) shall,
within 90 days, furnish to such Claimant a written notice of its decision.  Such
notices shall be written in a manner calculated to be understood by such
Claimant, and shall contain at least the following information:


(a)            the specific reason or reasons for such denial;


(b)            specific reference to pertinent Plan provisions upon which such
denial is based;


(c)            a description of any additional material or information necessary
for such Claimant to perfect his claim, and an explanation of why such material
or information is necessary; and


(d)            an explanation of the Plan’s claim review procedure describing
the steps to be taken by such Claimant, if he wishes to submit his claim for
review.


5.5            Review Procedure.  Within 60 days after the receipt of such
notice from the Administrative Committee, such Claimant, or the duly authorized
representative thereof, may request, by written application to the Plan, a
review by the Arbitrators of the decision denying such claim.  In connection
with such review, such Claimant, or duly authorized representative thereof,
shall be entitled to receive any and all documents pertinent to the claim or its
denial and shall also be entitled to submit issues and comments in writing.  The
decision of the Arbitrators upon such review shall be made promptly and not
later than the time periods set out in Exhibit B hereto.  Any such decision on
review shall be in writing and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based.  In the event of a genuine dispute regarding the amount or timing of
payments under the Plan, a delay in the payment of Plan benefits shall not cause
a violation of Code Section 409A to the extent such delay satisfies the
conditions set forth in Code Section 409A and the regulations thereunder.  If
the review procedures of this Section 5.5 are invoked, the decision of the
Arbitrators shall be final and binding.


5.6            Payment of Expenses.  All costs and expenses incurred in
administering the Plan shall be paid by the Company.

 
8

--------------------------------------------------------------------------------

 

ARTICLE VI


AMENDMENT AND TERMINATION


6.1            Amendment.  The Company has reserved, and does hereby reserve,
the right at any time and from time to time by action of the Administrative
Committee to amend, modify or alter any or all of the provisions of the Plan
without the consent of any Participants; provided, however, that no amendment
shall operate retroactively so as to affect adversely any rights to which a
Participant may be entitled under the provisions of the Plan as in effect prior
to such action.  Any such amendment, modification or alteration shall be
expressed in an instrument executed by an authorized officer or officers of the
Company, and shall become effective as of the date designated in such
instrument.


ARTICLE VII


MISCELLANEOUS PROVISIONS


7.1            Employment Relationship.  For purposes of determining if there
has been a Separation from Service, the Employer is defined as provided in
Treasury Regulations Section 1.409A-1(h)(3).  Nothing in the adoption of the
Plan or the crediting of deferred compensation shall confer on any Participant
the right to continued employment by the Company or an Affiliate of the Company,
or affect in any way the right of the Company or such Affiliate to terminate his
employment at any time.  Any question as to whether and when there has been a
Separation from Service of a Participant as an employee for purposes of the
Plan, and the cause of such Separation from Service, shall be determined by the
Administrative Committee, and its determination shall be final.


7.2            Facility of Payments.  Whenever, in the opinion of the
Administrative Committee, a person entitled to receive any payment, or
installment thereof, is under a legal disability or is unable to manage his
financial affairs, the Administrative Committee shall have the discretionary
authority to direct payments to such person’s legal representative or to a
relative or friend of such person for his benefit; alternatively, the
Administrative Committee may in its discretion apply the payment for the benefit
of such person in such manner as the Administrative Committee deems
advisable.  Any such payment or application of benefits made in good faith in
accordance with the provisions of this Section shall be a complete discharge of
any liability of the Administrative Committee with respect to such payment or
application of benefits.


7.3            Funding.  All benefits under the Plan are unfunded and the
Company shall not be required to establish any special or separate fund or to
make any other segregation of assets in order to assure the payment of any
amounts under the Plan.  The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor his Beneficiary shall
have any rights in or against any amounts credited under the Plan or any other
specific assets of the Company.  All amounts credited under the Plan to the
benefit of a Participant shall constitute general assets of the Company and may
be disposed of by the Company at such time and for such purposes as it may deem
appropriate.

 
9

--------------------------------------------------------------------------------

 

7.4            Anti-Assignment.  No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge; and any attempt to anticipate, alienate, sell, assign, pledge, encumber
or charge the same shall be void.  No right or benefit shall be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefits.  If a Participant, a Participant’s spouse, or any Beneficiary
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease.  In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.


7.5            Unclaimed Interests.  If the Administrative Committee shall at
any time be unable to make distribution or payment of benefits hereunder to a
Participant or any Beneficiary of a Participant by reason of the fact that his
whereabouts is unknown, the Administrative Committee shall so certify, and
thereafter the Administrative Committee shall make a reasonable attempt to
locate such missing person.  If such person continues missing for a period of
three years following such certification, the interest of such Participant in
the Plan shall, in the discretion of the Administrative Committee, be
distributed to the Beneficiary of such missing person.


7.6           References to Code, Statutes and Regulations.  Any and all
references in the Plan to any provision of the Code, ERISA, or any other
statute, law, regulation, ruling or order shall be deemed to refer also to any
successor statute, law, regulation, ruling or order.


7.7            Liability.  The Company, and its directors, officers and
employees, shall be free from liability, joint or several, for personal acts,
omissions, and conduct, and for the acts, omissions and conduct of duly
constituted agents, in the administration of the Plan, except to the extent that
the effects and consequences of such personal acts, omissions or conduct shall
result from willful misconduct.  However, this Section shall not operate to
relieve any of the aforementioned from any responsibility or liability for any
responsibility, obligation, or duty that may arise under ERISA.


7.8            Tax Consequences of Participation.  The income tax consequences
to Participants of Grants under the Plan shall be determined under applicable
federal, state and local tax law and regulation.


7.9            Company as Agent for Related Employers.  Each corporation which
shall become a participating Employer pursuant to Section 2.4 by so doing shall
be deemed to have appointed the Company its agent to exercise on its behalf all
of the powers and authority hereby conferred upon the Company by the terms of
the Plan, including but not limited to the power to amend and terminate the
Plan.  The Company’s authority shall continue unless and until the related
Employer terminates its participation in the Plan.


7.10          Governing Law; Severability.  The Plan shall be construed
according to the laws of the State of Texas, including choice of law provisions,
and all provisions hereof shall be administered according to the laws of that
State, except to the extent preempted by federal law.  A final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  In the event that any one or more of the provisions of the Plan shall for
any reason be held to be invalid, illegal, or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provision of the Plan,
but the Plan shall be construed as if such invalid, illegal, or unenforceable
provisions had never been contained herein, and there shall be deemed
substituted such other provision as will most nearly accomplish the intent of
the parties to the extent permitted by applicable law.

 
10

--------------------------------------------------------------------------------

 

7.11          Taxes.  The Company shall be entitled to withhold any taxes from
any distribution hereunder or from other compensation then payable, as it
believes necessary, appropriate, or required under relevant law.


[SIGNATURE PAGE FOLLOWS]
 
11

--------------------------------------------------------------------------------





 
Genesis Energy, LLC
          By:
/s/ Ross A. Benavides
 
Name:  
Ross A. Benavides
 
Title:
Secretary

 
[Signature Page to Deferred Compensation Plan]
 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT A


Grant Date:  __________, 2008


FORM OF


DEFERRED COMPENSATION GRANT


GENESIS ENERGY, LLC


This Grant of Deferred Compensation (“Grant”) is made effective ____________,
2008 (“Grant Date”) between Genesis Energy, LLC (the “Company”) and [________],
an officer and employee of the Company (“Participant”).


WHEREAS, the Company desires to grant Participant the opportunity to earn
deferred compensation in connection with Participant’s entry into the Limited
Liability Company Agreement (the “Agreement”) of the Company as a Class B
Member; and


WHEREAS, the Company has adopted the Genesis Energy, LLC Deferred Compensation
Plan (the “Plan”) effective as of December 31, 2008 governing the terms,
conditions and provisions of the grant to Participant of deferred compensation
made under the Plan, including under this Grant;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.             Grant of Deferred Compensation.  The Company hereby grants to
Participant maximum deferred compensation of $[_______________] (“Maximum
Deferred Compensation Amount”), which represents Participant’s Initial IDR Share
(as defined in the Agreement) as of the Grant Date, which is the maximum
deferred compensation which Participant is entitled to earn under the terms and
conditions set forth herein and in the Plan, including, without limitation, the
vesting and other financial requirements, employment restrictions and other
conditions more specifically set forth herein and in the Plan, subject only to
Participant’s execution of this Grant.  The Company and Participant understand
and agree that this Grant is in all respects subject to the terms, definitions
and provisions of the Plan and the Agreement, all of which are incorporated
herein by reference, except to the extent otherwise expressly provided in this
Grant, and terms not otherwise defined in this Grant or the Plan shall have the
meanings set forth in the Agreement.


2.              Termination for Cause.  If there is a Separation from Service of
a Participant due to Participant’s employment being terminated by the Company
for Cause, Participant will not be entitled to receive any deferred compensation
hereunder or under the Plan.


3.             Deferred Compensation upon Separation from Service. If there is a
Separation from Service of a Participant with the Company other than for Cause,
Participant shall be entitled to be paid, according to the distribution
provisions of the Plan, that portion of the Maximum Deferred Compensation Amount
obtained by multiplying (i) Participant’s Vesting Percentage determined under
the provisions of Section 4 below, times (ii) the lesser of (a) the Maximum
Deferred Compensation Amount or (b) Participant’s Current IDR Share as of the
date of Participant’s Separation from Service.

 
A-1

--------------------------------------------------------------------------------

 

4.              Vesting Percentage(s).  The “Vesting Percentage” for purposes of
determining that portion of the Maximum Deferred Compensation Amount to which
Participant is entitled upon his Separation from Service other than for Cause
shall be determined as of the date of Participant’s Separation from Service as
follows:  


(a)            Change of Control.  Upon a Change of Control, as defined in the
Plan, or Separation from Service (other than due to Participant’s employment
being terminated by the Company for Cause, or a voluntary termination by
Participant of his employment other than for Good Reason) during the period
beginning six months prior to a Change of Control and ending on such Change of
Control, Participant’s Vesting Percentage shall be 100%;


(b)            Participant’s Voluntary Termination of Employment.  If
Participant voluntarily terminates his employment by the Company other than for
Good Reason, his Vesting Percentage shall be the percentage specified below
based upon the date of upon Participant’s Separation from Service:


(i)    
Separation from Service prior to the 1st anniversary of the Grant Date:
0%
     
(ii)    
Separation from Service on or after the 1st anniversary, and prior to the 2nd
anniversary, of the Grant Date:
25%
     
(iii)    
Separation from Service on or after the 2nd anniversary, and prior to the 3rd
anniversary, of the Grant Date:
50%
     
(iv)    
Separation from Service on or after the 3rd anniversary, and prior to the 4th
anniversary, of the Grant Date:
75%
     
(v)    
Separation from Service after the 4th anniversary of the Grant Date:
100%



(c)            Participant’s Termination of Employment for Good Reason.  If
Participant voluntarily terminates his employment by the Company for Good
Reason, Participant’s Vesting Percentage shall be 100%.


(d)            Other Employment Terminations. If Participant’s employment by the
Company is terminated for any reason other than those circumstances covered by
Sections 4(a), 4(b) or 4(c) above, his Vesting Percentage shall be that
percentage determined under the provisions of Section 4(b) above, unless as of
the date of Participant’s Separation of Service the Participant’s Applicable IDR
Percentage is in excess of 8%, in which case the Participant’s Vesting
Percentage shall be:

 
A-2

--------------------------------------------------------------------------------

 

(i)             100% for that portion of the Maximum Deferred Compensation
Amount or Current IDR Share, as applicable, which is attributable to the portion
of Participant’s Applicable IDR Percentage of 8%; and


(ii)            determined under the provisions of Section 4(b) above for that
portion of the Participant’s Maximum Deferred Compensation Award or Current IDR
Share, as applicable which is attributable to Participant’s Applicable IDR
Percentage in excess of 8%.


5.              Withholding.  On the date any amounts are paid under the terms
of this Grant, the minimum withholding required to be made by the Company shall
be paid by Participant to the Company in cash, or the Participant, in his sole
discretion, may direct that the Company withhold cash at such rate or at any
rate which is in excess of the minimum withholding rate described in the
preceding sentence, but not in excess of the highest incremental tax rate for
Participant, and such additional directed withholding will be made in the same
manner as described in the first phrase of this sentence, and shall be further
subject to the provisions of Section 4.05 of the Agreement.


6.             No Transfers Permitted.  The rights under this Grant are not
transferable in whole or in part by the Participant otherwise than by will or
the laws of descent and distribution, and as long as Participant lives, only
Participant or his or her guardian or legal representative shall have the right
to receive and retain Distributions or other rights under this Grant.


7.             No Right To Continued Employment.  Neither the Agreement nor this
Grant shall confer upon the Participant any right with respect to continuation
of employment by the Company, or any right to provide services to the Company,
nor shall they interfere in any way with Participant’s right to terminate
employment, or the Company’s right to terminate Participant’s employment, at any
time, with or without Cause (as defined in the Agreement).


8.              Governing Law.  WITHOUT LIMITATION, THIS GRANT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF TEXAS.


9.              Binding Effect.  This Grant shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.


10.            Severability.  If any provision of this Grant is declared or
found to be illegal, unenforceable or void, in whole or in part, the remainder
of this Grant will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.


11.            Entire Agreement.  This Grant, along with the other documents and
agreements entered into by the Participant and the Company and/or its affiliates
on the Grant Date, contain the entire agreement among the parties hereto and
their predecessors with respect to the subject matter contained herein and
therein, and replace and supersede all prior discussions and communications,
written or oral, among the Company, the Participant, their respective
predecessors or others, regarding compensation, whether cash or otherwise,
contemplated to be provided to the Participant or any rights in the Company or
its predecessor, contemplated to be provided to the Participant.

 
A-3

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and its corporate seal to be affixed hereto by its duly authorized
representative and the Participant has hereunto set his or her hand and seal,
all on the day and year first above written.


Dated as of this __ day of ______________, 2008.



 
GENESIS ENERGY, LLC
     
By:
     
Ross A. Benavides
   
Secretary


 
A-4

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) my receipt of this Grant, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Grant with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Grant and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Grant and the
Plan.


Dated as of this ________ day of __________, 2008.



 
PARTICIPANT
           


 
A-5

--------------------------------------------------------------------------------

 

EXHIBIT B


ARBITRATION PROVISIONS


1.             Applicable Law/Arbitration.  If on one hand a Participant or
Participants under the Genesis Energy, LLC Deferred Compensation Plan (the
“Plan”) and on the other hand either the Company or the Class A Member of the
Company (the Participants, the Company and/or the Class A Member of the Company
collectively the “Claimants”) are unable to agree upon any matter arising under
the Plan or wish to appeal a decision by the Administrative Committee under the
Plan, then within a reasonable amount of time any such disagreement (a
“Dispute”) shall be referred to, and finally resolved by, binding
arbitration.  Venue for such arbitration shall be in Houston, Texas.  Except for
the limited rights described in Paragraphs 8 and 10 below, the Participants
waive their right to file a lawsuit in a court of law to prosecute any Dispute.


2.             Negotiation.  When a Dispute has arisen, any Claimant (each
Claimant, a “Party”) may give the other Party written notice of the Dispute
(“Dispute Notice”). In the event that a Dispute Notice is given, the Parties
shall attempt to resolve the Dispute promptly by further negotiation.  In
connection with such negotiation, all reasonable requests for information made
by one Party to the other will be honored.


3.              Confidentiality of Settlement Negotiations.  All negotiations
regarding Disputes are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence and any
additional confidentiality protections provided by applicable law.


4.             Commencement of Arbitration.  If the Dispute has not been
resolved by negotiation within thirty (30) days of the Dispute Notice, or if the
Parties have failed to confer within thirty (30) days after delivery of the
Dispute Notice, either Party may then initiate arbitration by providing written
notice of arbitration to the other Party.  In order to be valid, the notice of
arbitration shall contain a precise and complete statement of the Dispute.
Within thirty (30) days of receipt of the notice of arbitration, the receiving
Party shall respond by providing a written response which shall include its
precise and complete response to the Dispute, and which includes any counter
Dispute that the responding Party may have.


5.             Selection of Arbitrator(s).  The arbitration may be conducted and
decided by a single person that is mutually agreeable to the Parties and
knowledgeable and experienced in the type of matter that is the subject of the
Dispute if a single arbitrator can be agreed upon by the Parties.  If the
Parties cannot agree on a single arbitrator within ten (10) days of the date of
the response to the notice of arbitration, then the arbitration shall be
determined by a panel of three (3) arbitrators.  To select the three
arbitrators, each Party shall, within ten (10) days of the expiration of the
foregoing ten day period, select a person that it believes has the
qualifications set forth above as its designated arbitrator, and such
arbitrators so designated shall mutually agree upon a similarly qualified third
person to complete the arbitration panel and serve as its chairman.  In the
event that the persons selected by the Parties are unable to agree upon a third
member of the arbitration panel within ten (10) days after the selection of the
latter of the two arbitrators, then he/she shall be selected from the CPR (as
defined below) panel using the CPR rules.  Once selected, no arbitrator shall
have any ex parte communications with either Party.

 
B-1

--------------------------------------------------------------------------------

 

6.             Arbitration Process.  The arbitration hearing shall commence
within a reasonable time after the selection of the arbitrator(s), as set by the
arbitrator(s).  The arbitrator(s), shall allow the Parties to engage in
pre-hearing discovery, to include exchanging (i) requests for and production of
relevant documents, (ii) up to fifteen (15) interrogatories, (iii) up to fifteen
(15) requests for admissions, and producing for deposition and at the
arbitration hearing, up to four (4) persons within each Parties’ control.  Any
additional discovery shall only occur by agreement of the Parties or as ordered
by the arbitrator(s) upon a finding of good cause.  The arbitration shall be
conducted under the rules of the CPR International Institute for Conflict
Prevention & Resolution (“CPR”) in effect on the date of this Agreement for
dispute resolution rules for non-administered arbitration of business
disputes.  The Parties may agree on such other rules to govern the arbitration
that are not set out in this provision as they may mutually deem necessary.


7.             Arbitration Decision.  The arbitrator(s) shall have the power to
award interim relief, and to grant specific performance.  Except as may be
specifically limited elsewhere in this Agreement, the arbitrator’s decision may
be based on such factors and evidence as the arbitrator(s) deems fit.  The
arbitrator(s) shall be required to render a written decision to the Parties no
later than thirty (30) days after the completion of the hearing.


8.             Arbitration Award.  The award of a majority of the arbitrator(s)
shall be final, conclusive and binding.  The award rendered by the arbitrator(s)
may be entered in any court having jurisdiction in respect thereof, including
any court in which an injunction may have been sought.  For ten (10) days
following the rendering of the arbitrator’s decision, each of the Parties shall
have the right to make a written request for clarification of any aspect of the
decision, or a correction of any manifest error.


9.             Arbitration Costs.  Prior to the entry of the award, if there is
but one arbitrator, each Party shall pay for one half of the fees of the
arbitrator and costs of administering the arbitration including any filing
fees.  If there are three arbitrators, each Party shall pay the fees of its
respective Party-selected arbitrator and one-half (1/2) of the costs of the
third arbitrator and one-half (1/2) of the costs of administering the
arbitration.  The arbitrator(s) may assess all arbitrator(s)’ fees and costs of
the arbitration against either Party and may award to either Party up to all its
reasonable attorneys fees and other of its out of pocket costs of the
arbitration.


10.            Injunctive Relief.  With respect to the Dispute, nothing in this
Exhibit B shall prevent a Party from immediately seeking injunctive relief in a
court to maintain the status quo during the arbitration.
 
 
B-2

--------------------------------------------------------------------------------


 
 